— In a negligence action to recover damages for personal injuries, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Orange County (Isseks, J.), dated August 19, 1981, as denied his motion to enforce a settlement agreement and to direct entry of a judgment in a specified amount. Order reversed, insofar as appealed from, on the law and the facts, with $50 costs and disbursements, and the motion is granted. The record shows that plaintiff accepted an offer of settlement proposed by counsel for respondent within 43 days after it was made. This period was not unreasonably long under the circumstances herein (cf. Morey v State of New York, 283 App Div 562, 565 [settlement in appropriation case]). The only other objection to the agreement’s enforcement was the fact that the respondent’s carrier, after the offer was made but prior to its acceptance, was informed that there were other claimants interested in the limited policy. At least in the absence of an allegation of bad faith (see Obad v Allstate Ins. Co., 27 AD2d 795), the validity of the offer was in no wise impaired. Moreover, the offer was accepted prior to its withdrawal. Therefore Special Term should have granted the motion to enforce the settlement and to direct entry of judgment against *944respondent in the sum of $10,000, as requested. Weinstein, J. P., Gulotta, O’Connor and Rubin, JJ., concur.